Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 20, 2020


The Court of Appeals hereby passes the following order:


A21A0496. JUSTIN JAMARIA CARTER v. THE STATE.

      Justin Jamaria Carter is charged with felony murder and other crimes. He has
appealed to this Court from the trial court’s denial of his plea in bar. The State has
filed a motion to transfer the appeal to the Georgia Supreme Court.1
      Under our Constitution, the Georgia Supreme Court has appellate jurisdiction
over “[a]ll cases in which a sentence of death was imposed or could be imposed.” See
Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of felony murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (c), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1)
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder, and all pre-conviction appeals in murder cases”), overruled in part on other
grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i) (824 SE2d
265) (2019).




      1
        Carter’s co-defendant, Jefrey Alexander Rios, filed a separate appeal that has
already been transferred to the Supreme Court. See Case No. A21A0179 (transferred
Sept. 4, 2020).
     Accordingly, the State’s motion to transfer is hereby GRANTED, and Carter’s
appeal is hereby TRANSFERRED to the Georgia Supreme Court for disposition.




                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     10/20/2020
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.